Syllabus by
DAY, J.
TRIAL
(590 Cg2) Section 11477, paragraph 5, General Code’ providing that in civil actions “when after the evidence is concluded either party may present written instructions to the court on matters of law and request them to be given to the jury, which instructions, shall be given or refused, by the court before the argument to the jury is commenced.” is mandatory, and a refusal to give a requested instruction, if it is in writing and contains a correct proposition of law applicable to the issues in the case, is erroneous even though the court ■in its general charge may give it or the substance thereof, in its own language.
AUTOMOBILES
(50 Eb) A violation of either Section 6310-1 or Section 12614-3, General Code, which provides for the display of lights upon the front and rear of motor vehicles operated upon the highway, at night, is negligence per se, warranting a recovery by the one damaged as a direct and proximate cause of such negligence, provided such person is in the exercise of due care for his own safety at the time and place in question. (Schell v DuBois, Admr., 94 Ohio St., 93, and Chesrown v. Bevier, 101 Ohio St., 282, approved and followed.
(50 Rh) A motor vehicle allowed to stand at night, in whole or in part, upon the public highway, without displaying such lights in the manner and during the time as provided in Sections 6310-1 and 12614-3, General Code, is within the inhibition of such sections, even though such motor vehicle is at such time not actually in motion.
Marshall, CJ, Kinkade, Robinson, Jones, Matthias and Allen, JJ, concur.